*354
JBy the Court.

Nisbet, J.
delivering the opinion.
We cannot disturb the verdict upon the ground that it was contrary to evidence. It is claimed that it was found contrary to the evidence in two particulars. First, it is' said that the amount of the hire is contrary to evidence; and to sustain this position, it is insisted that there is no evidence to authorize the finding of as much hire as the verdict gives. It is true that the evidence is not clear; and we doubt whether, as jurors, we could have charged the defendant with as much hire as was given in this case. The weakness of the evidence is in relation to the precise time that the plaintiff in error, Fowler, had the negroes in possession. Now, it is settled, that a new trial will not be granted, because the evidence preponderates against the verdict. Nor will it be granted by us, because the presiding Judge expressed an opinion to this effect. It is well understood that this Court will interfere with the discretion of the presiding Judge in granting or denying new trials, upon the ground that the verdict wras against the evidence, only in extreme cases. We must see clearly that his discretion has been abused. We do not believe, that he can be said to have abused his discretion in refusing a new trial in a case where he may concede that the weight of evidence is against the finding. He is the better judge, whether granting or withholding a new trial, will promote the ends of justice. It is only in clear cases, that he is authorized to control the rightful power of the Jury over the facts ; it must be a palpable case to authorize us to control him. This is not such a case. We have over and over again refused to award a new trial when there is evidence on both sides, although the strength of the testimony be against the verdict. It is enough in this case to say, that it does not fall within the rules we have prescribed for our government on this subject; there was some evidence from which the Jury might have inferred that the whole amount of hire which they found was due; the evidence was conflicting. Secondly, it is assumed that the Jury found contrary to the evidence, in sustaining the title to the defendant in *355error. The position is that his deed from the grantor, Mrs. Fowler, for the negroes, was fraudulently obtained ; that it was not read to her when she signed it; and that intending to execute a deed to take effect only at her death, reserving a life estate to one negro, she was fraudulently made to execute an absolute deed for that negro and other property besides, to the plaintiff below. The question of fact, was fraud or not, in this transaction, and the assumption of counsel is, that all the evidence sustains the fraud, and there is none to the contrary. The remarks already made, apply to this ground, and that too with an increase of force; because fraud, in fact, is a matter left with more ■ than the usual exclusiveness to the Jury. Clearly on this point, there was. a conflict of evidence ; for without going farther, it is enough to state that more than one of the witnesses swear that the deed was read to the old lady, before she signed it. Upon questions of this kind, ordinarily, I cannot believe that it is necessary to enter into an analysis of the evidence. When we rule that there is evidence enough to constrain us not to interfere, it is to be taken (and I am sure will be taken,) as true, that we have examined it carefully.
[2.] The presiding Judge instructed the Jury, that in weighing the evidence, the greatest weight was to be given to those witnesses who were not influenced by those biases ordinarily controlling our feelings and wishes. The plaintiff in error contends that this instruction was disregarded by the Jury, and on that account he was entitled below, and is here entitled to a new trial. The vital point here is, did the Jury in fact disregard this instruction. The learned counsel arrives at it arguendo. The strongest witness sworn for the defendant in error, he says, was Miss Waldrip, who was the daughter of the defendant in error — the weight of evidence was in conflict with her evidence. She being the daughter of the defendant in error, was influenced by those biases which ordinarily control our feelings and wishes, and the finding being in accordance with her evidence, and against the weight of evidence in conflict with it, therefore, the Jury did not give the greatest weight to those wit*356nesses not being under the influence of those biases which ordinarily control our wishes and feelings.
It is true that the relationship of the witness goes against her credibility; but the Jury are to judge of it. A witness may be perfectly credible, notwithstanding such relationship, and the Jury are at liberty to believe such a witness as implicitly as if the relationship did not exist. Such relationship does not necessarily weaken or destroy the credibility of the witness; it does not follow as a matter of course, that this witness was under the bias against which the Court guarded the Jury; it is not apparent to us that the Jury so regarded her ; we can not infer that they did, from the fact that the verdict was in-favor of the party to whom her evidence was most favorable. She moreover was not without corroboration by other evidence. Her testimony was not directly impeached. Suppose the finding in this case had been for the plaintiff in error, then with equal plausibility, the defendant in error might have complained that the Jury did not follow the instructions of the Court; for it so happens that one of the principal witnesses for the plaintiff in error was his mother, who might as fairly be presumed to testify under a bias as the daughter of the defendant in error. It is impossible for us to say that the verdict was against the charge of the Court.
[3.] A new trial was farther asked, upon the ground that the verdict was contrary to law, in this, that the defendant below, and the plaintiff before this Court, was a bona fide purchaser without notice of the deed to the defendant in error, and as such was entitled to a verdict. If it be true that the plaintiff in error bought the negroes, bona fl.de, without notice of the deed of gift to the defendant in error, his title ought to prevail. A purchaser without notice is protected against a voluntary conveyance. Parties here do not disagree about the law of the case ; nor is it denied but that the purchase by the plaintiff in error was for a valuable consideration.
[4.] The only controversy is about the notice. This deed to Waldrip, the defendant in error, was recorded, but not until some eighteen months after its execution. Notice of a prior convey*357anee must be carried home to the purchaser, else his title will be protected. But how carried home to him ? We decided, in Fleming vs. Townsend, that the registry of a voluntary deed was not notice to a subsequent bona fide purchaser; that the notice must be actual notice and could not be held to be proved by construction. (6 Geo. R. 111.) So we now hold. We did not in that case determine how the notice should be carried home to the purchaser, or what amount of evidence wmuld be sufficient to establish it. We say, “ we believe that the notice must be actual, in order to make the notice good against him, (the purchaser;) that is, there must be brought home to him knowledge of the prior conveyance at the time of his purchase. How this shall be done, must depend upon the circumstances which attend each case ; whether in a given case the purchaser had this knowledge, must depend on the proofs adduced to establish it.” We lay down no other rule now. Leaving the registry out of view, as conclusive of notice, and giving to it no farther effect than as a fact to be considered by the Jury, as bringing home notice to Fowler, we are of opinion that the evidence in this case is sufficient to authorize us in holding that the Jury did not violate the law in inferring fron^what was proven, that Fowler had notice of the deed to Waldrip, and in rendering their verdict accordingly. The Reporter’s brief of the testimony does not contain the evidence on this point. By referring to the bill of exceptions, I find that Mrs. Edah Fowler testifies, that she has reason to believe that the plaintiff in error, Fowler, had no knowledge of the deed to defendant in error, until on or about the 7th of January, 1848, when, she says she told him of Waldrip’s treatment of her, and that she was not allowed the control of her property. The 7th of January, 1848, is the day on which Fowler purchased; it seems, then, that on or about that day — the day on which lie bought — the old lady told him of Waldrip’s treatment to her, and admits in her evidence, that on or about that time he had knowledge of her deed of gift to the defendant in error. On that day, too, to wit, 7th January, 1848, Fowler wrote to the witness, Dean, who was one of the subscribing witnesses to the deed to Waldrip, informing *358him that Mrs. Fowler was on her way to Alabama, and wished to see him; that when he got to Fowler’s house, she asked him what kind of instrument it was she had given to Waldrip, and he told her in presence of Fowler, that the deed made to him reserved a life estate in the old lady. This is all the evidence of notice, from which we think the Jury might infer that Fowler had notice of the deed. That on the same day that he bought, he had notice of a deed to Waldrip is directly proven. The evidence was sufficient to warn him — to put him upon inquiry — and in the absence of any evidence to shew want of notice, his purchase must be considered as being made at his own risk. Upon such evidence as this, it is not possible for us to say that the Jury found against his title contrary to law. The law is that notice must be actually carried home to him; whether it was or not, under this evidence, it was the province of the Jury to determine.
The argument of counsel is that the notice proven is of a deed reserving a life estate, when the deed actually made has no such reservation; therefore, in law, the party had no notice whatever. He had notice of a deed — a conveyance ; if so, he was not in the position of, an honest man, unsuspectingly buying property to which he believed he was getting a good title. Again, he had notice of a deed which conveyed away the ultimate property in the negroes he was buying.
Let the judgment be affirmed.